DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This Office Action is responsive to the Amendments/Remarks of 10/25/2021. As directed by the amendment: claims 1, 12 and 13 have been amended, claims 11 has been cancelled, and claims 3, 4 and 10 have been cancelled previously. Thus, claims 1-2, 5-9 and 12-13 are currently pending in this application.

Claim Objections
3.	In light of Applicant's Amendment of 10/25/2021, the objection to the claims 1-2, 5-9 and 11-13 set forth in the Office Action of 06/24/2021, is hereby withdrawn. 

Claim Rejections - 35 USC § 112
4.	In light of Applicant's Amendment of 10/25/2021, the rejection of claim 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth in the Office Action of 06/24/2021, is hereby withdrawn.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-2, 5-9 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the pressure pulsation at a chosen frequency" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation " the device location" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the pressure pulsation at a chosen frequency" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation " the device location " in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 is vague and indefinite because it sets forth that “a transversal section of a pipe on which the device is designed to be installed downstream of the device location”. While there is insufficient antecedent basis for this limitation in the claim, the recitation of the “device” and/or “device location” renders claim 12 indefinite, since it is not clear if the device is the first dampening device arranged on the suction duct or second dampening device arranged on the discharge duct, as recited in lines 7&8, or something else.
Claim 13 recites the limitation " the pressure pulsation at a chosen frequency" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the device location" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-2, 5-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine (WIPO Publication No.: WO2012/135555 A2, Pub. No.: US 2014/0076577 A1 is used for convenience purposes), as evidenced by Moseley et al. (hereinafter “Moseley”) (Patent No.: US 3,894,562), and further in view of Danshin (SU 1435884 A1), and further in view of Isakoff (Patent No.: US 2,795,374).
Regarding claims 1, 5 and 13, Shampine discloses a device (a pressure dampening device 20, as presented in Paragraphs [0022] and [0024]) for dampening pressure pulsations in a gas flow (the pressure fluctuation damping assembly or pressure damping device 20 is being adapted to dampen the fluctuations of the fluid, see Paragraph [0024]) comprising: 
a vessel (a conduit/junction 22, as discussed in Paragraph [0024]) defining an internal volume (internal volume IV, as depicted in annotated Figure 2A) for a transit of said gas flow (the gas flow undoubtedly transits through the junction 22, as detailed in Paragraph [0024] and seen in annotated Figure 2A), said vessel (conduit/junction 22) having an inlet (as stated in Paragraph [0024], the first port 23, which is acting as an inlet section of the junction 22, receives fluid from the pump(s) 12 via the treating line 14) and an outlet (the second port 24, which is acting as an outlet section of the junction 22, see Paragraph [0024]); and 
a choke tube (the sonic choke 50, as described in Paragraph [0026]) in fluid communication with the vessel (the sonic choke 50 being in fluid communication with the conduit/junction 22, which is designated as the vessel, as depicted in annotated Figure 2A) and placed completely outside said internal volume of said vessel (as best seen immediately below, the sonic choke 50 is surely being in fluid communication with the conduit/junction 22 and being disposed completely outside the internal volume IV of said vessel 22); the choke tube including: 
an entry portion (entry portion EN50, as shown in annotated Figure 2A) disposed at a first end (first end E1 of the choke tube 50, as best seen immediately below) of the choke tube (sonic choke 50, as detailed in Paragraph [0029]), the entry portion (entry portion EN50) being convergent along said flow direction (the bore extending from the entry portion EN50 surely shows a convergent shaped portion in the fluid direction indicated by arrow 13), 
an exit portion (exit portion EX50, as depicted in annotated Figure 2A) disposed at a second end of the choke tube (second end E2 of the choke tube 50), the second end opposite the first end (second end E2 of the choke tube 50 and the first end E1 the choke tube 50 are being opposite to each other), and 
an intermediate portion (throat or intermediate portion IP50, as seen immediately below) extending from the entry portion (EN50) to the exit portion (EX50).
Particularly, Shampine demonstrates the device for damping pressure, wherein the sonic choke 50 is connected between the second port 24 of the junction 22 and the treating line 18 leading to a wellbore 42. Especially, in Paragraph [0029], Shampine further notes that the sonic choke 50 functions herein as a differential pressure conduit and may comprise a Venturi having a converging, diverging and throat section (shown herein), an orifice plate, or the like for providing additional reduction to the pressure fluctuations in the fluid 15. As best seen immediately below, Shampine evidently illustrates as how the choke tube or sonic choke 50 is extending from the entry portion EN50, which is disposed at the first end E1 of the choke tube 50 and being convergent, to the exit portion EX50 disposed at the second 

    PNG
    media_image1.png
    510
    1042
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    514
    897
    media_image2.png
    Greyscale

US 3,894,562) which discloses another choke tube, very similar to that seen in annotated Figure 2A and which explicitly teaches that the intermediate portion or cavitation chamber 28 having the constant cross-section along an entire length thereof.

    PNG
    media_image3.png
    402
    794
    media_image3.png
    Greyscale

With reference to annotated Figure 1, Moseley demonstrates a flow controller 10 or choke tube, wherein: The bore comprises a convergent chamber 24 in the shape of a hollow, truncated cone which tapers from the opening 16 down to one end 26 of a throat or cavitation chamber 28. The angle of taper of the convergent chamber 24 with respect to the centerline of the cavitation chamber 28 is not critical and is normally in the range of between 20 and 30º. The cavitation chamber 28 is in the shape of a hollow cylinder having continuous side walls extending at a constant radius from the centerline of the chamber (see column 3 lines 23-35). Moseley, in column 4 lines 63-67, further specifies that the sides 34 of the diffusing chamber 32 taper away from the other end 30 of the cavitation chamber 28 toward the outlet opening 18. In fact, Moseley explicitly teaches as how the intermediate portion 28 of the housing 12 is surely extending from the entry portion to the exit portion while having a constant cross-section along an entire length thereof. 
Although Shampine, as evidenced by Moseley, discloses the majority of Applicant's claimed elements, it does not explicitly disclose that the inlet of the vessel is divergent along a flow direction of said gas and/or the outlet of the vessel is convergent along a flow direction of said gas. 
Nonetheless, the use of a divergent and/or convergent portion in a device for damping pressure pulsations is notoriously well-known in the art, as taught by Danshin. 
Danshin in the same field of endeavor teaches another damping device consisting of a housing (1) with convergent (2) and divergent (3) nozzles, mounted in a section of a pipeline. In particular, Danshin exhibits as how the housing is positioned at a pipeline pressure node, and has the angle of taper of its convergent and divergent sections at 3 - 7 degrees and 3 - 12 degrees respectively. In addition, the larger ends of the convergent and divergent sections are 10-17 and 10-25 times greater, respectively, than the minimum cross-section of the housing between the convergent and divergent ends. The convergent/divergent housing compresses and releases the gas flow, absorbing oscillation energy through the viscosity of internal friction (see Abstract). 
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of using  Moseley device in order to increase the efficiency of damping pressure pulsations in gaseous media, as motivated by Danshin in claim 5. 
Thus modified, one skilled in the art would have been reasonably appraised that the inlet of the vessel would be further divergent along a flow direction of said gas and/or the outlet of the vessel would be further convergent along a flow direction of said gas, as instantly claimed.
However, although the combination of Shampine, as evidenced by Moseley, and Danshin discloses the vast majority of applicant’s elements, it is silent as to the fact that a length and a diameter of the sonic choke are determined as a predefined function of: (i) the reduction of the pressure pulsation at a chosen frequency; (ii) the internal volume and (iii) a transversal section of a pipe on which the device is designed to be installed downstream of the device location. 
Nonetheless, Isakoff in the same field of endeavor teaches another fluid flow system and method of determining size of chambers and interconnecting or intercommunicating pipes. Isakoff, in column 3 lines 27-61, successfully exhibits how to calculate the dimensions of the choke tubes. Especially, in column 3 lines 48-62, Isakoff further teaches: 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Likewise, in column 6 lines 1-13, Isakoff discloses that “the stated equations express the theoretically, correct relationships and values and that in practice it may not be necessary to adhere precisely there to so long as the calculations or relative: proportions of the apparatus conform fundamentally and substantially to the equations”. Further, in column 1 lines 27-40, Isakoff more specifically teaches: Major advantages that are at once apparent from the present invention as applied in actual operations include increased pulsation reduction and simplicity of construction, and particularly the ability by this means of predicting the degree of pulsation reductions where conditions and the nature and characteristics of the gas or fluid to be handled are widely variant. Also, there is an economic advantage in achieving pulsation reduction. The performance of a unit constructed in accordance with the present invention can be predicted from the known physical properties of the gas or fluid, and can be substantially accurately determined regardless of the size, pressure, temperature or source of pulsations. Furthermore, Isakoff especially exhibits Figure 5 which is being a graphic illustration of the performance of increased pulsation reduction. 
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of pulsation damping, as taught by Isakoff, to the device of Shampine/ Moseley/ Danshin, in order to perform an economic advantage in achieving pulsation reduction, as motivated by Isakoff in column 1 lines 34-35. 

Regarding claim 2, Shampine, as evidenced by Moseley, and Danshin, and Isakoff substantially disclose the device, as claimed and as detailed above. Additionally, as shown in annotated Figure 2A above, Shampine evidently illustrates as how the flow direction is being defined by the fluid stream 13, as detailed Paragraph [0031]. 
Consequently, according to the combination, one skilled in the art would have been reasonably appraised that the flow of the gas is surely defined from said entry portion, which is being convergent along said flow direction, to said exit portion, as instantly claimed. 
Regarding claim 6, Shampine, as evidenced by Moseley, and Danshin, and Isakoff substantially disclose the device, as claimed and as detailed above. However, the combination of Shampine, Moseley and Danshin does not explicitly disclose that said exit portion has a constant cross-section. Applicant has not disclosed that using a constant cross-section results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with the similar cross-sections, as taught by Shampine/Moseley/Danshin. In this case, the each cross-section of the entry section and/or exit section in circular, absent persuasive evidence that the constant cross- section is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04(4)(b).
Regarding claim 7, Shampine, as evidenced by Moseley, and Danshin, and Isakoff substantially disclose the device, as claimed and as detailed above. Additionally, as best seen immediately below, Shampine evidently illustrates as how said entry portion EN50 has a third flange F3 and/or the outlet of the vessel 22 having a second flange F2 for connecting with said third flange F3, as instantly claimed. 


    PNG
    media_image6.png
    354
    687
    media_image6.png
    Greyscale


Regarding claim 8, Shampine, as evidenced by Moseley, and Danshin, and Isakoff substantially disclose the device, as claimed and as detailed above. Further, as depicted in annotated Figure 2A above, Shampine explicitly teaches that said exit portion EX50 has a fourth flange F4. Also, with respect to Figure 2A shown immediately above, Shampine demonstrates that the inlet of the vessel 22 having a first flange F1. 
In addition, the examiner notes that a reasonable interpretation of the recitation following "for connecting with said fourth flange” is that the recitation describes an 
Regarding claim 9, Shampine, as evidenced by Moseley, and Danshin, and Isakoff substantially disclose the device, as claimed and as detailed above. Furthermore, as best seen immediately below, Shampine evidently demonstrates that the outer surface of the choke tube or sonic choke 50 is being straight, as instantly claimed. 

    PNG
    media_image7.png
    387
    636
    media_image7.png
    Greyscale

11.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Lomax et al. (hereinafter “Lomax”) (Pub. No.: US 2009/0022602 A1), as evidenced by Moseley, and further in view of Danshin, and further in view of Isakoff.
Regarding claim 12, Shampine discloses an apparatus (pumping system 10, as presented in Paragraph [0027] and seen in annotated Figures 1 and 7) that is comprising a compressor or pump 12, as discussed in Paragraph [0023]). 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Specifically, Shampine teaches that pump(s) 12 may include a variety of pumps known in the art, such as positive displacement pumps, crankshaft driven pumps, hydraulic pressure driven pumps, centrifugal pumps, and the like (see Paragraph [0023]). 
Further, as depicted in annotated Figure 7, Shampine exhibits the oilfield pumping system 10 wherein the pressure dampening device 20 is integrated directly to the pump(s) 12. In operation, as stated in Paragraph [0037], fluid enters the pump(s) 12 via a suction header 62.


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

A suction damper 64 being integrated into the suction header 62 to smooth out the fluctuations of the flow on the suction side. A pump head 66 may contain valves and a plunger system for delivering fluid at a high pressure (higher than the pressure of the fluid entering the suction header 62) out of a discharge port, referenced herein as 14. Essentially, Shampine’s system is designed such that the pump 12 is undoubtedly having a suction duct and a discharge duct. Most importantly, however, is the specific arrangement of the suction and discharge dampers. 
Shampine, Paragraph [0037], expressly states that a suction damper 64 being integrated into the suction header 62 to smooth out the fluctuations of the flow on the suction side while the pressure dampening device 20 is fitted to the discharge port 14 so as to reduce the pressure fluctuations of the fluid discharged from the pump(s) 12. Although Shampine discloses the majority of Applicant’s claimed elements, he is silent as to the type of the pump or compressor. Nonetheless, the use of 
Lomax in the same field of endeavor teaches another flow system and method of operating a multistage gas compressor system that includes providing a plurality of compressor stages connected in series, receiving a gas flow having contaminants within a gas passage (see Paragraph [0009]). 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Particularly, as depicted in annotated Figure 1 and detailed in Paragraph [0028], Lomax illustrates a multistage compression system 10 that inducts a gas stream via a conduit 12. Lomax evidently demonstrates as how the cooled gas passes along a conduit 16 to a pulsation buffering dampener or chamber 20 that minimizes fluctuations in pressure caused by suction of a first stage compressor 30 downstream thereof. 
The cooled gas then passes along a conduit 16 to a pulsation buffering dampener or chamber 20 that minimizes fluctuations in pressure caused by suction of a first stage compressor 30 downstream thereof. The chamber 20 is connected to an inlet of the first stage compressor 30 by a conduit 26. An outlet of the first stage compressor 30 is connected via a conduit 28 to an optional pulsation dampener 36 that is connected via a conduit 37 to a heat exchanger or cooler 38, which may be connected via a conduit 39 to a pulsation buffering dampener or chamber 40. 
In fact, Lomax certainly illustrates that a first damping device or pulsation buffering dampener or chamber 20 is being arranged on the inlet portion while the pulsation dampener 36 is being arranged on the outlet portion.
Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of using multistage compressors, as taught by Lomax, to the system of Shampine, as part of an obvious combination of known prior art structures, in this case the use of a multistage compressor in gas flow systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Thus modified, one skilled in the art would surely recognize that each stage having a suction duct and a discharge duct for a gas flow, wherein the discharge duct of each stage is being in fluid communication with the suction duct of the next stage and/or the first dampening device and the second dampening device will be dampening pressure pulsations in the gas flow, as instantly claimed. 
Shampine then goes on to describe how a pressure dampening device 20 being used for dampening pressure pulsations in a gas flow (see Paragraphs [0022] and 

    PNG
    media_image1.png
    510
    1042
    media_image1.png
    Greyscale

In this disclosure, Shampine demonstrates the sonic choke 50 that is connected between the second port 24 of the junction 22 and the treating line 18 leading to a wellbore 42. Likewise, in Paragraph [0029], Shampine especially notes that the sonic choke 50 functions herein as a differential pressure conduit and may comprise a Venturi having a converging, diverging and throat section (shown herein), an orifice plate, or the like for providing additional reduction to the pressure fluctuations in the fluid 15.


    PNG
    media_image2.png
    514
    897
    media_image2.png
    Greyscale

Essentially, as illustrated in annotated Figure 2A, Shampine’s choke tube is certainly designed such an intermediate or throat portion IP50 extending from the entry portion EN50 to the exit portion EX50, wherein the intermediate portion IP50 having a constant cross-section along an entire length thereof, as instantly claimed. This is evidenced by Moseley (US 3,894,562) which discloses another choke tube, very similar to that seen in annotated Figure 2A and which explicitly teaches that the intermediate portion or cavitation chamber 28 having the constant cross-section along an entire length thereof.
: The bore comprises a convergent chamber 24 in the shape of a hollow, truncated cone which tapers from the opening 16 down to one end 26 of a throat or cavitation chamber 28. The angle of taper of the convergent chamber 24 with respect to the centerline of the cavitation chamber 28 is not critical and is normally in the range of between 20 and 30º. The cavitation chamber 28 is in the shape of a hollow cylinder having continuous side walls extending at a constant radius from the centerline of the chamber (see column 3 lines 23-35). 

    PNG
    media_image3.png
    402
    794
    media_image3.png
    Greyscale

Moseley, in column 4 lines 63-67, further specifies that the sides 34 of the diffusing chamber 32 taper away from the other end 30 of the cavitation chamber 28 toward the outlet opening 18. In fact, Moseley explicitly teaches as how the intermediate 
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the vessel, internal volume and choke tube, as taught by Shampine, to the system of Shampine/Lomax, as part of an obvious combination of known prior art structures, in this case the use of vessels and choke tubes in gas flow systems, to achieve predictable results, in this case, to control the fluid flow through the system. See KSR; MPEP 2141 III A. 
Although the combination of Shampine/ Lomax/ Moseley discloses the majority of Applicant’s claimed invention, it is silent as to the fact that the inlet of the vessel is being divergent along a flow direction.
Nevertheless, the use of a divergent and/or convergent portion in a device for damping pressure pulsations is notoriously  well-known in the art, as taught by Danshin. 
Danshin in the same field of endeavor teaches another damping device consisting of a housing (1) with convergent (2) and divergent (3) nozzles, mounted in a section of a pipeline. In particular, Danshin exhibits as how the housing is positioned at a pipeline pressure node, and has the angle of taper of its convergent and divergent sections at 3-7 degrees and 3-12 degrees respectively. In addition, the larger ends of the convergent and divergent sections are 10-17 and 10-25 times greater, respectively, than the minimum cross-section of the housing between the convergent and divergent ends. The convergent/divergent housing compresses and releases the gas flow, absorbing oscillation energy through the viscosity of internal friction (see Abstract). 

However, although the combination of Shampine, as evidenced by Moseley, Lomax and Danshin discloses the vast majority of applicant’s elements, it is still silent as to the fact that a length and a diameter of the sonic choke are determined as a predefined function of: (i) the reduction of the pressure pulsation at a chosen frequency; (ii) the internal volume and (iii) a transversal section of a pipe on which the device is designed to be installed downstream of the device location. Nonetheless, Isakoff in the same field of endeavor teaches another fluid flow system and method of determining size of chambers and interconnecting or intercommunicating pipes. Isakoff, in column 3 lines 27-61, successfully exhibits how to calculate the dimensions of the choke tubes. Especially, in column 3 lines 48-62, Isakoff further teaches: 


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Likewise, in column 6 lines 1-13, Isakoff discloses that “the stated equations express the theoretically, correct relationships and values and that in practice it may not be necessary to adhere precisely there to so long as the calculations or relative: proportions of the apparatus conform fundamentally and substantially to the equations”. Further, in column 1 lines 27-40, Isakoff more specifically teaches: Major advantages that are at once apparent from the present invention as applied in actual operations include increased pulsation reduction and simplicity of construction, and particularly the ability by this means of predicting the degree of pulsation reductions where conditions and the nature and characteristics of the gas or fluid to be handled are widely variant. Also, there is an economic advantage in achieving pulsation reduction. The performance of a unit constructed in accordance with the present invention can be predicted from the known physical properties of the gas or fluid, and can be substantially accurately determined regardless of the size, pressure, temperature or source of pulsations. Furthermore, Isakoff especially exhibits Figure 5 which is being a graphic illustration of the performance of increased pulsation reduction. 
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of pulsation damping, as taught by Isakoff, to the device of Shampine/ Lomax/Moseley/ Danshin, in order to perform an economic advantage in achieving pulsation reduction, as motivated by Isakoff in column 1 lines 34-35. 
.
Response to Arguments
12. 	Applicants’ arguments filed 10/25/2021 have been fully considered but they are not persuasive. Applicants’ argument resides in contention that “the proposed combinations of Shampine, Danshin, and Mosley (for claims 1 and 13) and Shampine, Lomax, Danshin, and Mosley (for claim 12) do not teach or suggest all of the features recited in claim 1 as amended (see Applicants’ Remarks at page 5, last paragraph & page 6, first paragraph). In particular, Applicants argue that, because “neither the combination of Shampine, Danshin, and Mosley nor the combination of Shampine, Lomax, Danshin, and Mosley teach or suggest that a length and a diameter of said choke tube are determined as a predefined function of: (i) a reduction of the pressure pulsation at a chosen frequency, (ii) the internal volume and (iii) a transversal section of a pipe on which the device is designed to be installed downstream of the device location, and because “the art is silent with respect to this combination of features”, the Applicants disagree with the combination of the references in arriving at the claimed invention (see Applicants’ Remarks at page 6,second paragraph). However, Applicants' attention is drawn to the fact that Isakoff reference was brought specifically for the purpose of showing how to calculate the dimensions of the choke tubes and determine the volume of the chambers and lengths and diameters of the internal passage by the  explicitly teaches that: The performance of a unit constructed in accordance with the present invention can be predicted from the known physical properties of the gas or fluid, and can be substantially accurately determined regardless of the size, pressure, temperature or source of pulsations. 
Consequently, in light of this advantages, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of pulsation damping, as taught by Isakoff, to the device of Shampine/ Moseley/ Danshin and/or to the device of Shampine/Lomax/ Moseley/ Danshin, in order to perform an economic advantage in achieving pulsation reduction, as motivated by Isakoff in column 1 lines 34-35. 
The fact that Applicants’ device for dampening pressure pulsation and/or operational theory may or may not be different than that disclosed by Shampine/ Moseley/ Danshin/Isakoff and/or Shampine/Lomax/ Moseley/ Danshin/ Isakoff does not discredit the device for dampening pressure pulsation and/or operational theory disclosed by Shampine/ Moseley/ Danshin/Isakoff and/or Shampine/Lomax/ Moseley/ Danshin/ Isakoff, absent claim limitations that require a narrow interpretation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into claims. See In re Van Geuns, 988 F.2d 1181,26 USPQ2d 1057 (Fed. Cir. 1993). Indeed, there is no specific structure claimed or otherwise disclosed by Applicants which makes this interpretation unreasonable. Further, one cannot show nonobviousness by attacking references individually where the rejections are based on 
Therefore, regardless of what is shown in the drawings and what assumptions Applicants are willing to make from these drawings, the combination of  Shampine/ Moseley/ Danshin/Isakoff and/or Shampine/Lomax/ Moseley/ Danshin/ Isakoff surely discloses all of the limitations of the independent claims 1, 12 and 13. 
Due to the aforementioned reasons, the Applicants' arguments are not considered persuasive and so the current rejections are not being withdrawn.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILYA PEKARSKAYA whose telephone number is (571)272-1158.  The examiner can normally be reached on Monday to Friday, 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118 and/or Essama Omgba can be reached on (571)272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
	/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
/L.P/Examiner, Art Unit 3746